Title: III. James Wilson to Thomas Jefferson, 13 August 1790
From: Wilson, James
To: Jefferson, Thomas



Dear Sir
Philada. 13th Augt. 1790

I am just now informed that the Place of Clerk for recording the Laws of the United States and keeping the Papers of the former Congress is vacant and in your Gift. If the Information is true; permit me to recommend to you for this Office, a Friend of mine William Nichols Esquire Clerk of the Court of Quarter Sessions and of the Orphans Court in the County of Philadelphia. I can recommend him with Confidence; and you will lay me under a particular Obligation by appointing him. I have the Honour to be, Sir, with much Esteem, dear Sir Your most obedient and very humble Servant

James Wilson

